DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment and response filed on 1/25/2022 has been entered and overcomes the rejections to the claims.

Allowable Subject Matter
Claims 21-39 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 21, the prior art of record neither shows nor suggest a light string of ornamental pieces wherein each ornamental piece is comprised of electrical wiring that provides electrical power to a light element for each ornamental piece and a shroud that is comprised of mated shroud halves that are constructed and arranged to receive the electrical wiring and capture the light element therebetween, the shroud halves each formed with a decorative base and integral neck having a top surface through which the electrical wiring extends, the light element being supported so as to be disposed within the base of the shroud so as to illuminate the base of the shroud; wherein each light element is comprised of a light source and a support post for supporting the light source; and further including respective retaining collar halves at a bottom end of the neck and that are adapted to be joined in providing a complete retaining collar when the mated shroud halves are secured together, said retaining 
Due to their dependency, claims 22-27 are necessarily allowable.

Regarding independent claim 28, the prior art of record neither shows nor suggest a light string of ornamental pieces wherein each ornamental piece is comprised of electrical wiring that provides electrical power to a light element for each ornamental piece and a shroud that is comprised of mated shroud halves that are constructed and arranged to receive the electrical wiring and capture the light element therebetween, the shroud halves each formed with a decorative base half and integral neck half wherein the respective neck halves define an open top end for receiving  the electrical wiring therethrough, the respective neck halves being cylindrical and having an outer neck diameter, and further including a cap having an opening that is coaxial with the open top end of the neck halves through which the wiring extends, and wherein the cap is comprised of cap halves each engaged with each respective neck half, the respective cap halves being cylindrical and having an inner cap diameter, the inner cap diameter being greater than the outer neck diameter so that the respective cap halves engage and surround the respective neck halves.
Due to their dependency, claims 29-34 are necessarily allowable.

Regarding independent claim 35, the prior art of record neither shows nor suggest a light string of ornamental pieces wherein each ornamental piece is comprised of electrical wiring that provides electrical power to a light element for each ornamental 
Due to their dependency, claims 36-39 are necessarily allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L WILLIAMS whose telephone number is (571)272-2465. The examiner can normally be reached M-F 6:30 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, OLUSEYE IWARERE can be reached on (571) 270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH L WILLIAMS/           Primary Examiner, Art Unit 2879